EXHIBIT 10.1



--------------------------------------------------------------------------------

[i2 LETTERHEAD]
 
April 22, 2002
 
Gregory A. Brady

1 Robledo Dr.
Dallas Texas 75230
 
Dear Greg:
 
As you are aware, effective April 11, 2002, you resigned as an officer of i2
Technologies, Inc. (the “Company”). You have not resigned as a member of the
Board of Directors of the Company. You and the Company would like to set forth
in this letter (the “Letter Agreement”) the terms and conditions regarding your
separation from the Company.
 
In consideration of the mutual covenants and promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, you and the Company agree as follows:
 
Employment.    You and the Company agree that your employment with the Company
shall end April 22, 2002. In addition, you hereby resign as an officer and
director of any subsidiary or affiliate of the Company of which you are an
officer or director. From April 22, 2002 to December 31, 2002 (the “Consulting
Period”), you agree to provide consulting to the Company by making yourself
available in person or by telephone to the Chief Executive Officer of the
Company (“CEO”) on an as-needed basis to answer questions and provide insight to
the CEO. You shall use your reasonable efforts in the performance of the
foregoing duties in the best interests of the Company. You agree that you are
not entitled to any compensation from the Company except as set forth in this
Letter Agreement.
 
Compensation.    The Company shall pay you a fee of Five Hundred Thousand
Dollars ($500,000) (the “Consulting Fee”). The Consulting Fee shall be paid in
one lump sum payment by wire transfer to an account designated by you within two
(2) business days of execution of this Letter Agreement. You shall be
responsible for the payment of all applicable taxes, including income taxes
imposed on you by reasons of any cash or non-cash compensation and benefits
provided by this Letter Agreement. 
 
Stock Option Vesting.    You have been previously granted options (“Stock
Options”) pursuant to the Company’s 1995 Stock Option/Stock Issuance Plan (“1995
Plan”) and the respective stock option agreements (“Option Agreements”) entered
into between you and the Company pursuant to such plans (the 1995 Plan and
Option Agreements collectively referred to herein as the “Stock Option
Agreements”). Subject to your compliance with this Letter Agreement, effective
as of the date hereof, the vesting for the Stock Options granted to you on



--------------------------------------------------------------------------------

October 21, 1998 allowing you to acquire 500,000 shares of the Company common
stock (with an exercise price of $3.48), is hereby accelerated and immediately
exercisable (such shares being the “Accelerated Shares”). You agree that,
effective immediately, all other unvested Stock Options are hereby terminated
and shall cease vesting. All of your vested options will remain exercisable
pursuant to the terms of the respective Stock Option Agreements. Notwithstanding
the foregoing, you further agree that you will not sell, transfer, monetize or
engage in any form of hedging or liquidation or obtain any economic benefit with
respect to the Accelerated Shares until after October 21, 2002.
 
Cooperation.    You agree to cooperate with and assist the Company with any
investigations conducted or authorized by the Company and in the defense of any
and all disputes which are based upon events which occurred or arose during your
tenure of employment, including but not limited to any pending matters. Except
as required by law, you agree to maintain all communications regarding such
matters in the strictest of confidence and agree such communications shall be
treated as Confidential Information as defined in the Employee Proprietary
Information Agreement entered into between you and the Company on December 6,
1994.
 
Non-Disparagement.    You agree not to make any disparaging remarks about the
Company or its affiliated entities, officers, directors, or employees in any
manner likely to be harmful to their businesses, business reputations or
personal reputations and refrain from assisting in any manner any party to an
administrative or litigation matter filed against the Company. The Company’s
officers and directors and employees at the Senior Vice President level or
higher agree not to disparage you in any manner likely to be harmful to your
business or personal reputation and further agrees not to make any public
statements that are disparaging in any way of your performance as an officer or
employee of the Company. If you are served or receive any form of subpoena,
court order or similar action or motion requesting or requiring you to disclose
or produce any information (regardless of whether orally or in written form) to
any party to an administrative or litigation matter filed against the Company or
an officer or director of the Company, you agree to immediately notify both the
Chief Executive Officer and Corporate Counsel of the Company and assist the
Company in responding to such subpoena, court order or similar action or motion.
 
Indemnification.    Subject to your compliance with this Letter Agreement, the
Company shall, to the maximum extent and in the manner permitted by the General
Corporation Law of Delaware, indemnify you against expenses (including
attorneys’ fees), judgments, fines, settlements, and other amounts actually and
reasonably incurred in connection with any proceedings, arising by reason of the
fact that you were an employee or director of the Company, including, but not
limited to the two lawsuits currently pending in which you are a defendant, such
lawsuits entitled as Mark Davis, Derivatively on Behalf of Nominal defendant i2
Technologies, Inc. vs. Harvey B. Cash, et al. and Allen V. Scheimer, On Behalf
of Himself and All Others Similarly Situated, vs. i2 Technologies, Inc., Sanjiv
Sidhu, Greg Brady and William M. Beecher.
 
BMW.    The Company agrees to transfer title to the BMW Z-8 owned by the Company
to



--------------------------------------------------------------------------------

you within 30 days of execution of this Letter Agreement. The Company will take
ownership and pick up all lease payments for the Porsche you are currently
using.
 
Expenses.    The Company will reimburse you for all unpaid expenses incurred
while you were employed by the Company, including the expenses associated with
use of your boat for Company related business matters.
 
General Terms.    You and the Company agree that this Letter Agreement and the
terms and conditions set forth herein are confidential and protected under the
terms of his Employee Proprietary Information Agreement. This Letter Agreement,
the Employee Proprietary Information Agreement and the Stock Option Agreements
referred to herein, which are incorporated herein by this reference, constitutes
an integrated, written contract, expressing the entire agreement between the
Company and you with respect to the subject matter hereof.
 
If you agree to the foregoing, please indicate as such by signing below.
 
Sincerely,
 
 
/s/  ROBERT C. DONOHOO
Robert C. Donohoo
Corporate Counsel
i2 Technologies, Inc.
 
 
AGREED:
 
 
/s/  GREGORY A. BRADY
Gregory A. Brady
 
Dated Signed:    May 10, 2002
 